Citation Nr: 0105220	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-03 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to assignment of a higher rating for service-
connected status post subthyroidectomy, currently rated as 10 
percent disabling. 

2.  Entitlement to assignment of a higher rating for service-
connected chondromalacia of the right knee, currently rated 
as 10 percent disabling.

3.  Entitlement to assignment of a higher rating for service-
connected chondromalacia of the left knee, currently rated as 
10 percent disabling. 

4.  Entitlement to assignment of a higher rating for service-
connected heel spur syndrome, bilateral fasciitis, currently 
rated as noncompensably disabling.

5.  Entitlement to assignment of a higher rating for service-
connected hallux abduct valgus, left greater than right, 
currently rated as 10 percent disabling.

6.  Entitlement to assignment of a higher rating for service-
connected scoliosis, kyphosis, and mild degenerative joint 
disease of the thoracic spine, currently rated as 
noncompensably disabling.

7.  Entitlement to assignment of a higher rating for service-
connected mild degenerative changes, C3-4, C5-6, currently 
rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to July 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1997 
by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


REMAND

The veteran is appealing the original assignment of 
disability evaluations following awards of service 
connection.  Accordingly, the severity of the disabilities at 
issue are to be considered during the entire period from the 
initial assignment of disability ratings to the present time.  
See Fenderson v. West, 12 Vet.App. 119 (1999).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board views the newly enacted assistance 
provisions to be more beneficial to the veteran.  

The Board also notes here that all of the issues in appellate 
status involve claims for higher disability ratings.  In such 
a case, it may be that the record for review has been fully 
and adequately developed so that no need for additional 
action pursuant to the Veterans Claims Assistance Act of 2000 
is necessary.  However, after reviewing the present case, the 
Board finds that further development is required prior to 
appellate review.  

It appears that the veteran has not undergone VA examination 
for the disabilities at issue since 1998.  Although this fact 
alone does not necessarily require a new examination, the 
Board notes that in hearing testimony offered in 1999 the 
veteran appears to have indicated that certain disabilities 
have increased in severity since the 1998 VA examination.  

Further, the April 1998 VA examination for thoracic and 
cervical spine disabilities did not appear to report at what 
point, if any, there is additional functional loss due to 
pain, fatigue, incoordination, and weakness.  Moreover, with 
regard to the knees, the examiner reported normal range of 
motion but did not indicate at what point there was 
additional limitation due to pain.  See 38 C.F.R. §§ 4.40, 
4.45.  

With regard to the claim based on status post 
subthyroidectomy, the Board notes that during the pendency of 
this claim, by regulatory amendment effective June 6, 1996, 
changes were made to the rating criteria for rating 
hypothyroidism.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991) (generally, when a law or regulation changes 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary).  In the present case, the claim was filed prior to 
June 6, 1996.  However, it is not clear from the statement of 
the case that both the old and the new rating criteria were 
considered as appropriate.  It appears that the veteran was 
advised only of the rating criteria in effect since June 6, 
1996, but was not advised of the rating criteria in effect at 
the time of her claim for service connection in August 1995.  

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  All pertinent VA and private medical 
records (not already of record) should be 
obtained and associated with the claims 
file.  The RO should also review the 
claims file and undertake any appropriate 
actions to comply with the provisions of 
the newly enacted Veterans Claims 
Assistance Act of 2000.  

2.  The veteran should be scheduled for 
special VA examinations in connection 
with the disabilities on appeal.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations.  Any 
indicated special studies and tests 
should be accomplished.  The examiners 
should clearly report all clinical and 
special test findings to allow for 
evaluation under applicable rating 
criteria.  With regard to the orthopedic 
examinations, the examiners should report 
range of motion findings together with 
reference to what is considered to be the 
normal ranges of motion.  Additionally, 
the orthopedic examiner(s) should clearly 
indicate at what point (in degrees), if 
any, there is additional functional loss 
due to pain, weakness, fatigue and 
incoordination.  

3.  After completion of the above, and 
any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine whether 
higher evaluations are warranted during 
any time period covered by the appeal.  
See Fenderson.  With regard to any 
disabilities which are rated under range 
of motion criteria, the RO should 
consider the provisions of 38 C.F.R. 
§§ 4.40, 4.45.  With regard to evaluation 
of the status post subthyroidectomy, the 
RO should consider both the old (pre June 
6, 1996) and new (from June 6, 1996) 
rating criteria.  The veteran and her 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran, to 
ensure compliance with the Veterans Claims Assistance Act of 
2000, and to ensure and adequate record for appellate review.  
The veteran and her representative have the right to submit 


additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).






 

